Name: COMMISSION REGULATION (EC) No 717/97 of 23 April 1997 on applications for import licences for rice and broken rice submitted in the first five working days of April 1997 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  EU finance;  cooperation policy
 Date Published: nan

 24. 4 . 97 EN Official Journal of the European Communities No L 106/ 13 COMMISSION REGULATION (EC) No 717/97 of 23 April 1997 on applications for import licences for rice and broken rice submitted in the first five working days of April 1997 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1522/96 of 24 July 1996 opening and providing for the administra ­ tion of certain tariff quotas for imports of rice and broken rice ('), as amended by Commission Regulation (EC) No 11 2/97 (2), and in particular Article 5 (2) thereof, Whereas, pursuant to Article 5 (2) of Regulation (EC) No 1522/96, the Commission must decide within 10 days of the closing date for the submission of licence applications the extent to which applications can be granted and must fix the available quantities for the following tranche ; Whereas, in the light of the quantities for which applica ­ tions are submitted during the first five working days of April 1997 and the quantities available, licences may be issued subject to the application of a percentage reduc ­ tion , HAS ADOPTED THIS REGULATION: Article 1 1 . Reduction coefficients to be applied to quantities covered by applications for import licences submitted for rice and broken rice pursuant to the arrangements provided for in Regulation (EC) No 1522/96 in the first five working days of April 1997 and which have been notified to the Commission , shall be as laid down in the Annex hereto . 2 . The quantities available under the tranche for July 1997 shall be as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 190 , 31 . 7 . 1996, p . 1 . 2 OJ No L 20, 23 . 1 . 1997, p . 23 . No L 106/ 14 1 EN I Official Journal of the European Communities 24. 4. 97 ANNEX Article 5 (2) of Regulation (EC) No 1522/96 Reduction coefficient to be applied to the quantities applied for and the quantities available under the following tranche: (a) Quota referred to in Article 2 ( 1 ) (a), wholly-milled and semi-milled rice falling within CN code 1006 30 Origin Percentagereduction Quantity available under the tranche for July 1997 (tonnes) USA  38 721 Thailand 0 9 249 Australia 0 804 Other countries 97,2765 0 (b) Quota referred to in Article 1 (2) (b), husked rice falling within CN code 1006 20 Origin Percentagereduction Quantity available under the tranche for July 1997 (tonnes) Australia 0 10 429 USA  7 642 Thailand 33,8927 0 Other countries 90,9722 0 (c) Quota referred to in Article 1 (2) (c), broken rice falling within CN code 1006 40 00 Origin Percentagereduction Quantity available under the tranche for July 1997 (tonnes) Thailand 0 22 612 Australia 0 5 450 Guyana 0 8 503 USA  7 281 Other countries 0 9 663